Title: John Adams to Abigail Adams, 8 January 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia January 8. 1795
          
          I dined yesterday with Mr Hammond the British Minister who told me that Mr Dunlap had just received a Dublin Paper of the 25th of October, which he had Seen and read, in which was a Paragraph to this Effect, “Mr Adams appointed Minister Resident from the United States of America to the states General had arrived in London and contradicted the Report of a Battle between General Wayne and Governor Simcoe.” I hasten to give you this account, though I have not yet seen the Paper, knowing your own Anxiety by my own. I congratulate you upon this corroboration of the Account of Captain Joy of the Arrival of The Alfred at the Downs.
          The Chevalier de Freire and his Lady are very well. He desires me to send you his Compliments— She is a very pretty and agreable Woman. I am to dine with them in Dr Franklins House where they live, on the 14th.
          The Weather continues here as pleasant as May.
          Adieu
        